DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 8, 11-13, 17, 19-21, and 23 in the reply filed on 28 March 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 354 in fig. 6A(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vanadium tube 452 (paragraph 111 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1 and is 221 words in length.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Claim Objections
Claim 1 is objected to because of the following informality:  recommend is inserting “at” in 13 of claim 1 after “interface” and before “a,” i.e. “spaced apart from the connection interface at a distance that attenuates direct heating.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 11-13, 17, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 2 recites the broad recitation “the beam edge is spaced apart at least 0.1 mm offset from the connection interface,” and the claim also recites “preferably 0.2 mm offset from the connection interface, more preferably between 0.2 mm and 1 mm,” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 2 will be interpreted as “wherein the beam edge is spaced apart at least 0.1 mm offset from the connection interface. 
Claim 3 recites the broad recitation “a ductility of greater than 10% elongation,” and the claim also recites “preferably greater than 11% elongation” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 3 will be interpreted as “having a ductility of greater than 10% elongation. 
Claim 8 recites the broad recitations “the vanadium based membrane has a thickness of from 0.1 to 1 mm” and “and the connection section has a thickness of from 1 to 5 mm.”  The claim also recites “preferably from 0.2 to 0.8 mm, more preferably from 0.2 to 0.5 mm” and “preferably from 1 to 3 mm, more preferably from 1 to 2 mm,” respectively, which are the narrower statement of the range/limitation.  For the purpose of the examination, claim 8 will be interpreted as “the vanadium based membrane has a thickness of from 0.1 to 1 mm, 
Claim 11 recites the broad recitation “at least 5 °C,” and the claim also recites “preferably plus at least 10 °C, more preferably the liquidus temperature of the filler metal plus from 5 to 15 °C” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 11 will be interpreted as “the liquidus temperature of the filler metal plus at least 5 °C, 
Claim 12 recites the broad recitation “a beam width of between 0.4 and 1.5 mm,” and the claim also recites “preferably between 0.5 and 1.0 mm, more preferably between 0.6 mm and 0.9 mm” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 12 will be interpreted as “a beam width of between 0.4 and 1.5 mm. 
Claim 13 recites the broad recitation “the ratio of the beam edge offset to beam width is from 0.1 to 0.5,” and the claim also recites “preferably from 0.2 to 0.4, more preferably from 0.25 to 0.35” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 13 will be interpreted as “the ratio of the beam edge offset to beam width is from 0.1 to 0.5
Claim 19 recites the broad recitation “a peak temperature of no greater than 800 °C.,” and the claim also recites “, more preferably no greater than 750 °C and even more preferably no greater than 700 °C” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 19 will be interpreted as “a peak temperature of no greater than 800 °C. 
Claim 21 recites the broad recitation “extending over the connection interface by at least 0.3 mm,” and the claim also recites “, preferably at least 0.5 mm, more preferably at least 0.8 mm, yet more preferably at least 1 mm” which is the narrower statement of the range/limitation.  For the purpose of the examination, claim 21 will be interpreted as “extending over the connection interface by at least 0.3 mm
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 11 recites “wherein the laser beam heats the filler metal to a temperature of the liquidus temperature of the filler metal plus at least 5 °C, preferably plus at least 10 °C, more preferably the liquidus temperature of the filler metal plus from 5 to 15 °C.”  However, it is unclear what temperature is intended to be claimed in claiming a “temperature of the liquidus temperature of the filler metal.”  The Specification discloses that “in preferred embodiments, the filler metal comprises copper or a copper based alloy” (paragraph 088).  Assuming that the filler metal is copper, the melting temperature for copper is 1,085°C.  However, the Specification discloses only reaching maximum temperatures of approximately 900°C (see figs. 11A,11B,12A, and 12B as well as claim 19, which requires a maximum temperature of 800°C).  Therefore, it is unclear how temperature of the copper filler metal reaches 1,090°C, when only a maximum temperature of 900°C is disclosed in the Specification.  Referring to claim 19, claim 11 will be interpreted as “wherein the laser beam heats the filler metal to a temperature of no greater than 800 °C 
Claim 13 recites the limitation "the beam edge offset.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “wherein the ratio of the distance of the offset location spaced apart from the connection interface to a beam width is from 0.1 to 0.5.”
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation “conductively contact” following the term is part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, Merriam Webster defines “conductive” as “having conductivity: relating to conduction (as of electricity)” while the Oxford English Dictionary defines “conductive” as “having the property of conducting, or pertaining to the conduction of, some form of energy (as heat, electricity, etc.).”  It is unclear in requiring a conductive contact, the Applicant is requiring an electrical contact or a thermal contact (no disclosure is made of an electrical contact using the chiller arrangement in the Specification).  Therefore, for the purpose of the examination, thermal contact is assumed to be required and the limitation will be interpreted as “wherein the chiller arrangement comprises a conductive body configured to thermally contact
Claim 23 recites “a laser brazing arrangement” (line 1) and then later recites “a laser welding arrangement” (line 10).  It is unclear if in requiring a brazing arrangement followed by a welding arrangement, the Applicant is claiming two different welds or if the brazing arrangement and the welding arrangement are instead intended to be the same weld.  Based on the limitations that follow “a laser welding arrangement,” it appears that the Applicant is claiming the laser system in line 10 and not a separate weld.  For the purpose of the examination, claim 23 will be interpreted as “a laser 
Claim 23 recites “a beam edge positioned at an offset location spaced apart from the connection interface” (lines 11-12) and “at the offset location on the connection interface” (line 14).  It is unclear how the offset location is both spaced apart from the connection interface and located on the connection interface.  Referring to the terminology used in claim 1, which requires the offset location to be positioned “on the connection section,” for the purpose of the examination, the limitation will be interpreted “at the offset location on the connection section 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 12, 13, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paglieri et al. (US-7022165-B2) in view of Franco et al. (AT-12132-U1, referring to the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Paglieri teaches a method of joining and sealing a vanadium based membrane to a metallic connection section (“Tubular Hydrogen Permeable Metal Foil Membrane And Method Of Fabrication,” title; “vanadium,” column 11, line 52; “A gas-tight seal is made to a flat sheet of membrane material: through the use of gaskets and compression fittings; diffusion bonding, brazing or welding to a frame or mesh,” column 2, lines 49-52; fig. 17 shows the membrane 60 sealed to plumbing fittings 70 and 75) comprising: 
mounting a section of a vanadium based membrane (tubular vanadium-copper membrane 60, fig. 17) on a connector formation (fittings 70 and 75, fig. 17) of a connection section (“a stainless steel fitting/tube,” column 14, line 43), the connection section being formed of a different metal to the vanadium based membrane (steel is a different metal than vanadium-copper), the connector formation providing a recess (as shown in fig. 17, a fitting has a recess in which the membrane 60 fits) into which a section of the vanadium based membrane is seated and a connection interface (“silver braze coating,” column 14, line 43; seam 65, fig. 17; “The foil may be welded directly to the tube or an interlayer of silver may be deposited onto the stainless steel tube and the foil brazed to the coated tube,” column 12, lines 39-41; construed such that the seam 65 is brazed using a layer of silver and connected to the fittings 70 and 75 using a silver braze coating on the surface of the fittings) in which the end face of the vanadium based membrane (construed as the surface of the membrane 60 that fits into the fittings 70 and 75, fig. 17) is proximate to or substantially abuts an adjoining face of the connector formation (construed as the surface of the fittings 70 and 75 that are brazed to the membrane 60, fig. 17); 
mounting and operating a chiller arrangement (metal rod halves 10 and 15, fig. 9) in thermal contact with vanadium based membrane proximate the connection interface (“In forming the tubular membrane, a specific fixture clamps the seam together during the process of welding the foil and contains a halved copper rod that acts as both a heat sink and a means by which the foil is mounted in the fixture during welding,” column 11, lines 56-60; the seam 65 abuts or is proximate to the brazed or joined surfaces between the membrane 60 and the fittings 70 and 75 in fig. 17); 
heating a filler metal (“an interlayer of silver,” column 12, line 40) on the connection section (“a silver braze coating on the fitting,” column 14, lines 43-44) to at least the liquidus temperature (brazing implies that the silver coating melts) of the filler metal using a laser beam (“any suitable seam-forming device is contemplated, for example TIG or a laser welder,” column 14, lines 25-26; using a laser welder implies using a laser beam) directed onto the filler metal located on the connection section (“a silver braze coating on the fitting/tube can be used to braze the foil to the fitting/tube,” column 14, lines 43-44) and 
cooling the filler metal to form a bridging section of filler metal between the vanadium based membrane and connection section over the connection interface (“Once the foil is welded into a tubular shape, it is welded or brazed (usually using silver or other suitable material) to other metals to form a leak-free seal,” column 11, lines 60-62; forming a leak-free seal by brazing implies that the silver braze coating cools and solidifies when it is used as a seal; see also the three experimental examples that are taught, where Paglieri teaches how the membrane seals were tested after being brazed or welded to determine if leakage is detected).
Paglieri, fig. 17

    PNG
    media_image1.png
    130
    407
    media_image1.png
    Greyscale

Paglieri does not explicitly disclose having a beam edge positioned at an offset location spaced apart from the connection interface a distance that attenuates direct heating of the vanadium based membrane by the laser beam, and on the connection section, such that the filler metal can flow over the connection interface from the offset location onto the vanadium based membrane.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches having a beam edge (“laser beam,” top of page 5) positioned at an offset location (reversal point U, fig. 7) spaced apart from the connection interface (interface between tube 3, which is construed as the claimed membrane, and adapter 2, which is construed as the connection section, fig. 7) a distance (“a distance from the focal point (defocused laser beam),” top of page 5; “defocus distance of 5 mm,” top of page 9) that attenuates direct heating of the vanadium based membrane by the laser beam (“relatively low radial penetration zone,” top of page 5), and on the connection section (point U is on the adapter 2, fig. 7), such that the filler metal can flow over the connection interface from the offset location onto the vanadium based membrane (relying on Paglieri for teaching a silver filler metal; as shown in fig. 7, surface areas 21 and 22 show the weld, which forms from point U across the interface between the adapter 2 and the tube 3).

Franco, fig. 7

    PNG
    media_image2.png
    634
    1103
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a small depth radial penetration zone, in view of the teachings of Franco, by defocusing, as taught by Franco, the laser welder that brazes a silver coating to join the vanadium-copper tubular foil to the stainless steel fittings, as taught by Paglieri, in order to reduce the depth of the radial penetration zone by using a defocused laser beam, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected and so that the area of the weld coated with a membrane layer is formed without causing defects in this area (Franco, middle of page 2 and top of page 5).
	Regarding claim 2, Paglieri teaches the invention as described above but does not explicitly disclose wherein the beam edge is spaced apart at least 0.1 mm offset from the connection interface.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches wherein the beam edge is spaced apart at least 0.1 mm offset from the connection interface (“In FIG. 7, the length L is greater than the radial wall thickness d1 of the pipe end 7,” top of page 7; “RRA = 5.8 mm, inside diameter RRI = 4 mm,” middle of page 7; construed such that the thickness is 1.8 mm; thus, L>1.8 mm; fig. 8 shows a close-up view of fig. 7; the distance between point U and location 24 is approximately one tenth of L or .1 * L in fig. 8; construed such that Franco teaches an offset distance > .18 mm).
Franco, fig. 8

    PNG
    media_image3.png
    701
    1084
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, an offset distance greater than .18 mm, in view of the teachings of Franco, by defocusing, as taught by Franco, the laser welder that brazes a silver coating to join the vanadium-copper tubular foil to the stainless steel fittings, as taught by Paglieri, in order to reduce the depth of the radial penetration zone, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected and so that the area of the weld coated with a membrane layer is formed without causing defects in this area (Franco, middle of page 2).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
	Regarding claim 8, Paglieri teaches wherein: the vanadium based membrane has a thickness of from 0.1 to 1 mm (“The foils are ideally between 5 and 100 µm thick,” column 12, line 5; construed as teaching .1 mm thickness).  Paglieri does not explicitly disclose the connection section has a thickness of from 1 to 5 mm.
	However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches the connection section (adapter 2, fig. 7) has a thickness of from 1 to 5 mm (“outer diameter RA2 = 5.8 mm, inner diameter 3 mm,” middle of page 7; construed as a thickness of 2.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a gas-tight adapter of 2.8 mm thickness, in view of the teachings of Franco, by using a dimension of 2.8 mm thickness, as taught by Franco, for the stainless steel fittings 70 and 75, as taught by Paglieri, in order to use a gas-tight adapter with dimensions of an outer diameter 5.8 mm and inner diameter 3 mm, that provides fixation support for the porous carrier tube, which can easily be fixed to the adapter by using a laser welding method (Franco, middle of page 7).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 12, Paglieri teaches the invention as described above but does not explicitly disclose wherein the laser beam has a beam width of between 0.4 and 1.5 mm.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches wherein the laser beam has a beam width of between 0.4 and 1.5 mm (“spot diameter 400 μm,” bottom of page 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a spot diameter of .4 mm, in view of the teachings of Franco, by using a TRUMPF TruDisk 2002 YAG laser, as taught by Franco, for the laser welder, as taught by Paglieri, in order to reduce the depth of the radial penetration zone by using a defocused laser beam, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected and so that the area of the weld coated with a membrane layer is formed without causing defects in this area (Franco, middle of page 2 and top of page 5).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 13, Paglieri teaches the invention as described above but does not explicitly disclose wherein the ratio of the distance of the offset location spaced apart from the connection interface to a beam width is from 0.1 to 0.5.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches wherein the ratio of the distance of the offset location spaced apart from the connection interface (“In FIG. 7, the length L is greater than the radial wall thickness d1 of the pipe end 7,” top of page 7; “RRA = 5.8 mm, inside diameter RRI = 4 mm,” middle of page 7; construed such that the thickness is 1.8 mm; thus, L>1.8 mm; fig. 8 shows a close-up view of fig. 7; the distance between point U and location 24 is approximately one tenth of L or .1 * L in fig. 8; construed such that Franco teaches an offset distance > .18 mm) to a beam width (“spot diameter 400 μm,” bottom of page 7) is from 0.1 to 0.5 (construed as a ratio greater than .45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, an offset distance of .18 mm and a spot diameter of .4 mm, in view of the teachings of Franco, by using a TRUMPF TruDisk 2002 YAG laser, as taught by Franco, for the laser welder, as taught by Paglieri, and by defocusing, as taught by Franco, when brazing the silver coating to join the vanadium-copper tubular foil to the stainless steel fittings, as taught by Paglieri, in order to reduce the depth of the radial penetration zone by using a defocused laser beam, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected and so that the area of the weld coated with a membrane layer is formed without causing defects in this area (Franco, middle of page 2 and top of page 5).
Regarding claim 17, Paglieri teaches wherein the chiller arrangement (metal rod halves 10 and 15, fig. 9) comprises a conductive body configured to thermally contact a section of the vanadium based membrane (“A rod made of a material with high heat conductivity such as copper, brass, or graphite is sliced diagonally to slide and wedge the foil into a cylindrical shape and press the seam together during welding,” column 10, lines 30-34; the copper structure of the rod is construed as the claimed “body”) proximate the connection interface (seam 65, fig. 17; “In forming the tubular membrane, a specific fixture clamps the seam together during the process of welding the foil and contains a halved copper rod that acts as both a heat sink and a means by which the foil is mounted in the fixture during welding,” column 11, lines 56-60).
Regarding claim 20, Paglieri teaches wherein the step of cooling the filler metal comprises allowing the filler metal to cool via convective cooling (“silver braze coating,” column 14, line 43; construed such that the silver coating is cooled prior to brazing the foil with the stainless steel fittings) and/or conductive cooling through operative association with the chiller arrangement (“The halved rod also serves the function of a heat sink, to absorb energy during welding. Otherwise, the thin foil will melt, and pinholes will be formed. The foil, welded to itself into the shape of a tube, is removed from the fixture and slipped over the end of a plumbing tube, made of stainless steel, for example.  The foil, welded to itself into the shape of a tube, is removed from the fixture and slipped over the end of a plumbing tube, made of stainless steel, for example. The foil may be welded directly to the tube or an interlayer of silver may be deposited onto the stainless steel tube and the foil brazed to the coated tube.” column 12, lines 34-41; under broadest reasonable interpretation, using the halved rod as a heat sink to cool the foil, and then inserting the foil into the stainless steel fittings, which have a silver coating that is used to braze the foil to the fittings is construed as being an “operative association” in the sense that operation or use of the halved rod enables faster cooling of the foil and subsequent follow-on brazing with the fittings).
Regarding claim 21, Paglieri teaches the invention as described above but does not explicitly disclose wherein the bridging section of filler metal comprises a body having a center at the offset location and extending over the connection interface by at least 0.3 mm.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches wherein the bridging section of filler metal comprises a body having a center at the offset location and extending over the connection interface by at least 0.3 mm (“In FIG. 7, the length L is greater than the radial wall thickness d1 of the pipe end 7,” top of page 7; “RRA = 5.8 mm, inside diameter RRI = 4 mm,” middle of page 7; construed such that the thickness is 1.8 mm; thus, L>1.8 mm; fig. 8 shows a close-up view of fig. 7; the distance between location 24 and the left edge of L1 is approximately three tenths of L or .3 * L in fig. 8; construed such that Franco teaches extending over the interface point 24 at a distance > .54 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, an extension of a distance greater than .54 mm past the location 24 onto the tube 3, in view of the teachings of Franco, by defocusing the laser beam, as taught by Franco, when brazing the silver coating to join the vanadium-copper tubular foil to the stainless steel fittings, as taught by Paglieri, in order to reduce the depth of the radial penetration zone by using a defocused laser beam that widens the axial length causing a relatively large axial penetration zone for the welded connection, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected, so that the area of the weld coated with a membrane layer is formed without causing defects in this area, and because by using a axial length for the weld that is preferably at least 30-100% of the radial wall thickness of the pipe connecting portion, the mechanical strength of the joint is further improved (Franco, middle of page 2, middle of page 3, and top of page 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paglieri et al. (US-7022165-B2) in view of Franco et al. (AT-12132-U1, referring to the foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Liang et al. (US-20150368762-A1).
Paglieri teaches the invention as described above as well as wherein: the connection section (“a stainless steel fitting/tube,” column 14, line 43) is comprised of at least one of: steel, stainless steel (stainless steel is taught), nickel-chromium- iron alloys or a combination thereof; the filler metal comprises at least one of aluminium-silicon, copper, copper alloy, gold- silver alloy, nickel alloy or silver (“it is welded or brazed (usually using silver or other suitable material),” column 11, lines 61-62); and the vanadium based membrane comprises a vanadium alloy comprising: vanadium (“vanadium alloy,” column 14, line 42) and Ta content of less than 0.01 at% (construed as being 0 at %). Paglieri does not explicitly disclose aluminium having a content of greater than 0 to 10 at%; having a ductility of greater than 10% elongation.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Liang teaches aluminium having a content of greater than 0 to 10 at% (“aluminium having a content of greater than 0 to 10 at %,” abstract); having a ductility of greater than 10% elongation (“good ductility (at least 10% elongation),” para 0018).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, using a vanadium alloy that includes aluminum having a content 0-10 at % and at least 10% elongation, in view of the teachings of Liang, by using the vanadium alloy, as taught by Liang, in lieu of the vanadium alloy, as taught by Paglieri, in order to using a vanadium alloy that includes aluminum because aluminum has been found to decrease the amount of hydrogen that is absorbed, thereby increasing resistance to hydrogen embrittlement, and because aluminum imparts other favorable properties such as mechanical stability, where the alpha-hydride and beta-hydrides phase transition temperatures can be avoided, due to the advantageous hydride phase transition temperatures in a V-Al alloy in relation to the required operating temperature range intended for the alloy membranes (Liang, paras 0022 and 0068-0069).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paglieri et al. (US-7022165-B2) in view of Franco et al. (AT-12132-U1, referring to the foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Kimura et al. (JP-2005200273-A, referring to the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 11, Paglieri teaches the invention as described above but does not explicitly disclose wherein the laser beam heats the filler metal to a temperature of no greater than 800 °C.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Kimura teaches wherein the laser beam heats the filler metal to a temperature of no greater than 800 °C (“a high temperature of 850 ° C.,” page 6, middle of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a high temperature of 850 ° C, in view of the teachings of Kimura, by heating the vanadium to a maximum temperature of 850 ° C, as taught by Kimura, in the method for brazing a vanadium membrane to stainless steel fittings, as taught by Paglieri, because when vanadium is exposed to a high temperature of 850 ° C. or higher, recrystallization occurs and the crystal structure changes, so that the hydrogen permeation performance may be lowered; thus it is preferable to join the members by brazing at a relatively low temperature of 850 ° C or lower (Kimura, middle of page 6).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Regarding claim 19, Paglieri teaches wherein the chiller arrangement (metal rod halves 10 and 15, fig. 9) prevents the vanadium based membrane (tubular vanadium-copper membrane 60, fig. 17) from reaching a peak temperature (“the halved rod also serves the function of a heat sink, to absorb energy during welding. Otherwise, the thin foil will melt, and pinholes will be formed,” column 12, lines 34-36; construed such that the halved rod is used to keep the membrane from reaching a peak melting temperature).  Paglieri does not explicitly disclose a peak temperature of no greater than 800 °C.
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Kimura teaches a peak temperature of no greater than 800 °C (“a high temperature of 850 ° C.,” page 6, middle of page).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a high temperature of 850 ° C, in view of the teachings of Kimura, by heating the vanadium to a maximum temperature of 850 ° C, as taught by Kimura, in the method for brazing a vanadium membrane to stainless steel fittings, as taught by Paglieri, because when vanadium is exposed to a high temperature of 850 ° C or higher, recrystallization occurs and the crystal structure changes, so that the hydrogen permeation performance may be lowered; thus it is preferable to join the members by brazing at a relatively low temperature of 850 ° C or lower (Kimura, middle of page 6).   Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working ranges involves only routine skill in the art.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paglieri et al. (US-7022165-B2) in view of Franco et al. (AT-12132-U1, referring to the foreign version for drawings and provided English translation for written disclosure) and Vencill et al. (US-20100068132-A1)
Paglieri teaches a laser brazing arrangement for joining and sealing a vanadium based membrane to a metallic connection section (“Tubular Hydrogen Permeable Metal Foil Membrane And Method Of Fabrication,” title; “vanadium,” column 11, line 52; “A gas-tight seal is made to a flat sheet of membrane material: through the use of gaskets and compression fittings; diffusion bonding, brazing or welding to a frame or mesh,” column 2, lines 49-52; fig. 17 shows the membrane 60 sealed to plumbing fittings 70 and 75) comprising: 
a vanadium based membrane (tubular vanadium-copper membrane 60, fig. 17) mounted on a connector formation (mounted in fittings 70 and 75, fig. 17) of a connection section (“a stainless steel fitting/tube,” column 14, line 43), the connection section being formed of a different metal to the vanadium based membrane (steel is a different metal than vanadium-copper), the connector formation providing a recess into which a section of the vanadium based membrane is seated (as shown in fig. 17, a fitting has a recess in which the membrane 60 fits) and a connection interface (“silver braze coating,” column 14, line 43; seam 65, fig. 17; “The foil may be welded directly to the tube or an interlayer of silver may be deposited onto the stainless steel tube and the foil brazed to the coated tube,” column 12, lines 39-41; construed such that the seam 65 is brazed using a layer of silver and connected to the fittings 70 and 75 using a silver braze coating on the surface of the fittings) in which the end face of the vanadium based membrane (construed as the surface of the membrane 60 that fits into the fittings 70 and 75, fig. 17) is proximate to or substantially abuts an adjoining face of the connector formation (construed as the surface of the fittings 70 and 75 that are brazed to the membrane 60, fig. 17); 
a chiller arrangement (metal rod halves 10 and 15, fig. 9) in thermal contact with vanadium based membrane proximate the connection interface (“In forming the tubular membrane, a specific fixture clamps the seam together during the process of welding the foil and contains a halved copper rod that acts as both a heat sink and a means by which the foil is mounted in the fixture during welding,” column 11, lines 56-60; the seam 65 abuts or is proximate to the brazed or joined surfaces between the membrane 60 and the fittings 70 and 75 in fig. 17); 
a filler metal (“an interlayer of silver,” column 12, line 40).
Paglieri does not explicitly disclose a laser including a laser beam which in use is directed at the connection section and has a beam edge positioned at an offset location spaced apart from the connection interface a distance that attenuates direct heating of the vanadium based membrane by the laser beam and on the connection section (although Paglieri teaches using a “laser welder,” column 14, line 26); a filler metal fed under laser beam at the offset location on the connection interface such that in use the filler metal is melted by the laser beam and can flow over the connection interface from the offset location onto the vanadium based membrane (although Paglieri teaches using “silver braze coating” as a filler metal, column 14, line 43).
However, in the same field of endeavor of manufacturing tubular gas separation membranes, Franco teaches a laser including a laser beam (“laser welding apparatus,” top of page 5) which in use is directed at the connection section (adapter 2, fig. 7) and has a beam edge (“laser beam,” top of page 5) positioned at an offset location (reversal point U, fig. 7) spaced apart from the connection interface (interface between tube 3, which is construed as the claimed membrane, and adapter 2, which is construed as the connection section, fig. 7) a distance (“a distance from the focal point (defocused laser beam),” top of page 5; “defocus distance of 5 mm,” top of page 9) that attenuates direct heating of the vanadium based membrane (tube 3, fig. 7) by the laser beam (“relatively low radial penetration zone,” top of page 5) and on the connection section (adapter 2, fig. 7), 
a filler metal (relying on Paglieri for teaching a silver filler metal) fed under laser beam at the offset location (point U, fig. 7) on the connection section (point U is on the adapter 2, fig. 7) such that in use the filler metal is melted by the laser beam (“two components are preferably welded together using a laser welding apparatus,” top of page 5; ) and can flow over the connection interface from the offset location onto the vanadium based membrane (as shown in fig. 7, surface areas 21 and 22 show the weld, which forms from point U across the interface between the adapter 2 and the tube 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, a small depth radial penetration zone, in view of the teachings of Franco, by defocusing, as taught by Franco, the laser welder that brazes a silver coating to join the vanadium-copper tubular foil to the stainless steel fittings, as taught by Paglieri, in order to reduce the depth of the radial penetration zone by using a defocused laser beam, such that any impairments of the tensile strength of the welded joint are avoided while the critical area of the membrane tube is not affected and so that the area of the weld coated with a membrane layer is formed without causing defects in this area (Franco, middle of page 2 and top of page 5).
Additionally, in the same field of endeavor of manufacturing tubular gas separation membranes, Vencill teaches a filler metal fed under laser beam (“The form of the braze is preferably an extrudable paste but may also be in foil, flexibraze, wire, or powder form,” para 0071; using a wire instead of a coating is construed as a filler metal that is “fed”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Paglieri to include, using a wire as the form of braze, in view of the teachings of Vencill, by using a braze wire, as taught by Vencill, in lieu of the braze coating, as taught by Paglieri, because a concern during brazing when using a perforated plate or a porous metal is that the braze alloy may wick into the pores and block the permeation path, but by using a stop-off material, such as a wire, run off of the braze material can be prevented onto the porous component (Vencill, paras 0071-0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edlund et al. (US-5259870-A) teach different temperatures for catalytic membranes.
Yoshimura et al. (US-10105641-B2) teach a laser-welded hydrogen purification device.
Haydn et al. (US-20200016541-A1) teach a laser-welded membrane tube system.
Fujii et al. (JP-3305484-B2) teach preventing problems caused by brazing membranes to form hydrogen gas separators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        4/26/2022


/SANG Y PAIK/Primary Examiner, Art Unit 3761